Citation Nr: 1301973	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  12-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for interstitial pulmonary fibrosis claimed as a residual of exposure to ionizing radiation during service. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel



INTRODUCTION

The veteran's active military service extended from January 1951 to January 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded for a VA examination as to whether the Veteran's interstitial pulmonary fibrosis is due to in-service radiation exposure during active service.  In a September 2011 statement, the Veteran stated that he was exposed to radiation when he drove a General Burns to ground zero after nuclear testing in Nevada.  His representative, in the December 2012 Informal Hearing Presentation indicates that in November 1951 he was exposed to radiation during Operation Buster and Operation Buster Jangles.  

Review of the disability claimed by the Veteran reveals that it not one of the diseases specific to radiation-exposed veterans as established under 38 C.F.R. § 3.309(d)(2).  Moreover, the claimed disability is also not a "radiogenic disease" as defined by 38 C.F.R. § 3.311(b)(2).  As such, service connection would not be warranted for the claimed disability under these regulations.  Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  As such, the Veteran would have to meet the requirements for direct service connection. 

In this case, after an RO request to the service department, it appears that all of the Veteran's service treatment records and service personnel have been lost or destroyed.  As noted he reports exposure to radiation.  He is certainly competent to report having experienced such an event.  So in light of the reported injury (radiation exposure) and consequent diagnosis of a lung disability, VA is obliged to provide him an examination for a medical nexus opinion concerning whether there is any relationship or correlation between his current disability and that in service.  38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for suggesting a link between current disability and service is rather low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability).  Particularly in cases where, as here, a veteran's service treatment records have been lost or destroyed, VA has a heightened duty to assist the veteran in development of his claim.  

Moreover, it is noted that the RO sent the Veteran a VCAA notice in September 2011.  However, this notice did not comply with the dictates of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal.  The RO should issue proper notice to the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Although the Board is requesting VA examination, the Veteran should be reminded that he needs to submit competent medical evidence which relates his claimed disability to his radiation exposure. 

Lastly, in reviewing a December 2010 private medical record, it appears that the Veteran was seen by a pulmonologist, Dr. Lindquist.  It does not appear that the RO has attempted to obtain records from this physician.  The RO should assist the Veteran in obtaining these records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO is to provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for pulmonary disease since its discovery to include those of Dr. Lindquist.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

3.  Thereafter, the Veteran should be accorded the appropriate VA pulmonary examination.  The report of examination should include a detailed account of all manifestations of the pulmonary disorder found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examining physician is requested to offer an opinion, if possible, as to the etiology of any pulmonary disorder found to be present.  Specifically, the physician is requested to discuss whether any pulmonary disorder shown is related to the Veteran's reported exposure to radiation during service in the 1950's.  Such an opinion may employ the words "likely," "unlikely" or "as likely as not" with respect to such a relationship.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examining physician should provide complete rationale for all conclusions reached.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



